273 S.E.2d 449 (1980)
301 N.C. 404
STATE of North Carolina
v.
Robert Earl PARTIN and Edward Partin.
Supreme Court of North Carolina.
November 4, 1980.
Richard L. Griffin, Asst. Atty. Gen., Raleigh, for the State.
James E. Brown, Greenville, for defendants.
Defendants' notice of appeal and petition for discretionary review under G.S. § 731,48 N.CApp. 274, 269 S.E.2d 250. Motion of the Attorney General to dismiss the appeal for lack of substantial constitutional question. Motion allowed; petition denied.